EXHIBIT 99.1 PRESS RELEASE Banro Provides Notice of Q2 2013 Financial Results Release & Investor Conference Call Details Toronto, Canada – Aug 8, 2013 – Banro Corporation (“Banro” or the “Company”) (NYSE MKT – “BAA”; TSX – “BAA”) intends to release its Q2 2013 financial results on Tuesday Aug 13, 2013 and follow with a conference call at 11:00am EST on Wednesday August 14, 2013. Q2 2013 Financial Results Conference Call Information Toll Free (North America): +1-800-446-4472 Toronto Local & International: +1-905-695-6622 Q1 2013 Financial Results Conference Call REPLAY Toll Free Replay Call (North America):
